,DETAILED ACTION 
Response to Arguments
The amendments filed 8/8/2022 have been entered and made of record. 

The objections to claims 2-10, 12, and 15 have been withdrawn after Applicant's arguments filed 8/8/2022;

Applicant's amendments and the corresponding arguments filed 8/8/2022 about the subject maters of the claims have been fully considered but they are not persuasive:
In Applicant Arguments/Remarks pages 10-13, Applicant states that cited references PETERSON as modified by Spahn do not teach/disclose the amended limitation “receiving one or more images of a wound of a patient, wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image”, “comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration”; and “selecting an action based on the determined condition of the wound and the determined rate of wound deterioration”,
However, the Examiner disagrees, because:
above newly added limitation has the similar subject matters of previous claim 14, which has been rejected in the previous Non-final Office Action of 5/11/2022, under 35 U.S.C. 103 as being unpatentable over PETERSON, and in view of  Spahn, because 
Spahn teaches  receiving one or more images of a wound of a patient, wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration (see Spahn: e.g., --By monitoring the thermal images taken on day to day basis, and by measuring the length and the width for the area of interest each day, the status of the wound could be monitored to see whether there has been a progression or regression in the status. FIG. 13 shows the length and width measurement in centimeters obtained for an image with an area of interest on a heel. …..to measure the area in square centimeters. This will assist the clinician in looking at the overall status of the wound, and evaluating its progression or regression.--, in [0221]-0223], and, --tracking how these values change on day to day basis the status of the wound could be tracked. --, in [0275]-[0276], [0310], and [0470], {herein such as “evaluating its progression or regression”, and/or, “how these values change on day to day basis the status of the wound could be tracked” read on claimed limitation “comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration”);
 PETERSON and Spahn are combinable as they are in the same field of endeavor: wound image processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PETERSON’s medium using Spahn’s teachings by including receiving one or more images of a wound of a patient, wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration to PETERSON’s wound image analysis in order to monitor the status of the wound to see whether there has been a progression or regression in the status (see Spahn: e.g. in [0221]-[0223], [0275]-[0276], [0310], and [0470] {motivation, and obviousness to combine the cited references, and combinable as they are in the same field of endeavor }), and Peterson also mentions to monitoring the wound progressions (see Peterson: e.g., --Wound measurement has a vital role in evaluating healing progress. A precise measurement for monitoring healing progress helps the healthcare provider predict the treatment outcome.--, in [0002]);
 PETERSON as modified by Spahn further disclose selecting an action based on the determined condition of the wound and the determined rate of wound deterioration (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019] {herein, select filtering, select feature for training, select a target object in each segmentation and perform a measurement, select determining the wound boundary, or select scanning/capturing images are considered as select actions}; similarly also see Spahn: e.g., --Through measurement and interpretation of thermal energy, it produces images that will assist clinicians to make a significant impact on wound care (prevention, early intervention and treatment) through detection.--, in [0049]; also see: Fig. 52A of pre-treatment compared to 53A of the post-treatment, and {as the resulting} the corresponding selected treatment; also see: --Only images that have been previously acquired and archived in the Scout database may be analyzed with this software. The visual function allows measurement and documentation of the wound size in the software by taking the longest length (head-to-toe) by width (90-degree angle to length) to calculate area (in centimeters squared) of the wound bed. This visual function emulates the criterion standard of current practice of measuring the external wound bed by the ruler method and allows the user to trace the external wound bed edges and measure both area (in centimeters squared) and perimeter (in centimeters) of the wound. The thermal function measures relative thermal intensity of a specified area. (The tracing and thermal image properties are not included in this study.) The user may overlay the visually traced external wound bed perimeter onto the thermal image to measure the relative thermal intensity variation data of the wound bed.--, in [0322]-[0323]).

Therefore, amended claims 1-15, and 20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.

4. 	In addition, the amendments of 8/8/2022 cause new issues for amended claim 8, and 14, in which “a first image”, “a second image” have been used in amended claim 1. Nevertheless, claim 8, and 14 are dependent claims to claim 1 respectively.  Therefore, claims 8, and 14 are also be rejected under 35 U.S.C. 112(b) for the subject matters and the scope of claims being indefinite.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amendments of 8/8/2022 cause new issues for amended claim 8, and 14, in which “a first image”, “a second image” have been used in amended claim 1. It is unclear and indefinite: whether or not these “first image”, “second image” in claim 1, 8, and 14 are the same “first image”, “second image” respectively? If “yes”, then, claim 8, and 14 should recite “the first image”, “the second image”; otherwise, should be “a third image”, “ a fourth image”, …. etc.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (WO 2021076628 A1, DATE FILED: Oct. 14, 2020), and in view of  Spahn (US 20180098727 A1).
Re Claim 1, PETERSON discloses a non-transitory computer readable medium storing data and computer implementable instructions that, when executed by at least one processor, cause the at least one processor to perform operations for analyzing wounds using standard user equipment  (see PETERSON: e. g., Fig. 1, and,--a computer program product on a computer-readable storage medium (e.g., non-transitory) having processor-executable instructions (e.g., computer software) embodied in the storage medium. Any suitable computer-readable storage medium may be utilized including hard disks, CD-ROMs, optical storage devices,…. These processor-executable instructions may also be stored in a computer-readable memory that may direct a computer or other programmable data processing apparatus to function in a particular manner, such that the processor-executable instructions stored in the computer-readable memory produce an article of manufacture including processor-executable instructions for implementing the function specified in the flowchart block or blocks.--, in [0009]-[0015], and, --methods and systems for imaging and analysis. Described herein is a measurement method using an imaging device, such as a 3D camera connected to a tablet, as part of a Pressure Ulcer Monitoring System (PrUMS). The PrUMS may be lightweight and easy to carry, such as between patient rooms. A PrU segmentation algorithm (and variants thereof), as further described herein, may be combined with automatic dimension measurement (e.g., for a wound). The segmentation algorithm may utilize color segmentation on a 2D image. The segmentation algorithm may utilize a 3D surface gradient segmentation in a 3D image so as to classify a wound. A depth map of the wound region may be extracted for surface gradient measurement. [0018] Turning now to FIGS. 1A-1C, an example imaging device 100 and examples of use are shown. The imaging device 100 may comprise a tablet (as shown), a computer (e.g., the computer 1401), a smartphone, a laptop, or any other computing device. As shown in FIG. 1A, the imaging device 100 may include an image capture device 104 such as a camera, a scanning device, an infrared device, or any other image capture device that can capture image data.--, in [0017]-[0018]),
receiving one or more images of a wound of a patient (see PETERSON: e. g., -- A computing device may capture or receive one or more images. The one or more images may be two-dimensional images or three-dimensional images.--, in abstract, and, -- The segmentation algorithm may utilize color segmentation on a 2D image. The segmentation algorithm may utilize a 3D surface gradient segmentation in a 3D image so as to classify a wound. A depth map of the wound region may be extracted for surface gradient measurement. [0018] Turning now to FIGS. 1A-1C, an example imaging device 100 and examples of use are shown. The imaging device 100 may comprise a tablet (as shown), a computer (e.g., the computer 1401), a smartphone, a laptop, or any other computing device. ….As shown in FIG. 1A, the imaging device 100 may include an image capture device 104 such as a camera, a scanning device, an infrared device, or any other image capture device that can capture image data.--, in [0017]-[0018]);
analyzing the one or more images to determine, based on at least a difference between values of two pixels of the one or more images, a condition of the wound (see PETERSON: e. g., --the image of the wound comprises both skin and wound. After capturing a two-dimensional image and generating a three- dimensional model, the imaging device 100 may perform a color segmentation function on the image. Color segmentation may determining a hue and a saturation difference associated with a given area of the image (e.g., one or more pixels or one or more groups of pixels)…. a hue and saturation difference for each pixel of the one or more pixels may be determined. The hue may comprise a color (e.g., red, green, blue, etc... ) while the saturation difference may indicate a difference in saturation between the pixel and the approximated center. As such, each pixel may be associated with at least one ordered pair of (hue, sat.sub.diff) as well as a classification (wound, not wound).--, in [0041]-[0048]);
PETERSON however does not explicitly disclose wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, and comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration,
Spahn teaches  receiving one or more images of a wound of a patient, wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration (see Spahn: e.g., --By monitoring the thermal images taken on day to day basis, and by measuring the length and the width for the area of interest each day, the status of the wound could be monitored to see whether there has been a progression or regression in the status. FIG. 13 shows the length and width measurement in centimeters obtained for an image with an area of interest on a heel. …..to measure the area in square centimeters. This will assist the clinician in looking at the overall status of the wound, and evaluating its progression or regression.--, in [0221]-0223], and, --tracking how these values change on day to day basis the status of the wound could be tracked. --, in [0275]-[0276], [0310], and [0470], {herein such as “evaluating its progression or regression”, and/or, “how these values change on day to day basis the status of the wound could be tracked” read on claimed limitation “comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration”);
 PETERSON and Spahn are combinable as they are in the same field of endeavor: wound image processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PETERSON’s medium using Spahn’s teachings by including receiving one or more images of a wound of a patient, wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, comparing the wound in the first image and the wound in the second image to determine a rate of wound deterioration to PETERSON’s wound image analysis in order to monitor the status of the wound to see whether there has been a progression or regression in the status (see Spahn: e.g. in [0221]-[0223], [0275]-[0276], [0310], and [0470] {motivation, and obviousness to combine the cited references, and combinable as they are in the same field of endeavor }), and Peterson also mentions to monitoring the wound progressions (see Peterson: e.g., --Wound measurement has a vital role in evaluating healing progress. A precise measurement for monitoring healing progress helps the healthcare provider predict the treatment outcome.--, in [0002]);
 PETERSON as modified by Spahn further disclose selecting an action based on the determined condition of the wound and the determined rate of wound deterioration (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019] {herein, select filtering, select feature for training, select a target object in each segmentation and perform a measurement, select determining the wound boundary, or select scanning/capturing images are considered as select actions}; similarly also see Spahn: e.g., --Through measurement and interpretation of thermal energy, it produces images that will assist clinicians to make a significant impact on wound care (prevention, early intervention and treatment) through detection.--, in [0049]; also see: Fig. 52A of pre-treatment compared to 53A of the post-treatment, and {as the resulting} the corresponding selected treatment; also see: --Only images that have been previously acquired and archived in the Scout database may be analyzed with this software. The visual function allows measurement and documentation of the wound size in the software by taking the longest length (head-to-toe) by width (90-degree angle to length) to calculate area (in centimeters squared) of the wound bed. This visual function emulates the criterion standard of current practice of measuring the external wound bed by the ruler method and allows the user to trace the external wound bed edges and measure both area (in centimeters squared) and perimeter (in centimeters) of the wound. The thermal function measures relative thermal intensity of a specified area. (The tracing and thermal image properties are not included in this study.) The user may overlay the visually traced external wound bed perimeter onto the thermal image to measure the relative thermal intensity variation data of the wound bed.--, in [0322]-[0323]); and 
initiating the selected action (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019] {herein, select filtering, select feature for training, select a target object in each segmentation and perform a measurement, select determining the wound boundary, or select scanning/capturing images are considered as select actions}).

Re Claim 2, PETERSON as modified by Spahn further disclose receiving an indication of a past condition of the wound at a particular time period, the particular time period being at least one day before the capturing of the one or more images of the wound (see Spahn: e. g., FIG. 55A, and FIG. 56A, FIG. 55A is a visual image of the amputation site at encounter #2, 5 days after continued NPWT; [0143] FIG. 55B is a thermal image of the amputation site of FIG. 55A; [0144] FIG. 56A is a visual image of the amputation site at encounter #3, 17 days after continued NPWT;also see: --[0221] By monitoring the thermal images taken on day to day basis, and by measuring the length and the width for the area of interest each day, the status of the wound could be monitored to see whether there has been a progression or regression in the status. FIG. 13 shows the length and width measurement in centimeters obtained for an image with an area of interest on a heel.--, in [0221], [0275]-[0276], [0310], and [0470]), 
basing the determination of the condition of the wound on the past condition of the wound and the analysis of the one or more images (see Spahn: e. g., FIG. 55A, and FIG. 56A, FIG. 55A is a visual image of the amputation site at encounter #2, 5 days after continued NPWT; [0143] FIG. 55B is a thermal image of the amputation site of FIG. 55A; [0144] FIG. 56A is a visual image of the amputation site at encounter #3, 17 days after continued NPWT;also see: --[0221] By monitoring the thermal images taken on day to day basis, and by measuring the length and the width for the area of interest each day, the status of the wound could be monitored to see whether there has been a progression or regression in the status. FIG. 13 shows the length and width measurement in centimeters obtained for an image with an area of interest on a heel.--, in [0221], [0275]-[0276], [0310], and [0470]);
PETERSON and Spahn are combinable as they are in the same field of endeavor: wound image processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PETERSON’s medium using Spahn’s teachings by including receiving an indication of a past condition of the wound at a particular time period, the particular time period being at least one day before the capturing of the one or more images of the wound,  basing the determination of the condition of the wound on the past condition of the wound and the analysis of the one or more images to PETERSON’s wound image analysis in order to monitor the status of the wound to see whether there has been a progression or regression in the status (see Spahn: e.g. in [0221], [0275]-[0276], [0310], and [0470]).

Re Claim 3, PETERSON as modified by Spahn further disclose wherein the action selected based on the determined condition of the wound includes at least one of providing instructions to a user to capture at least one additional image of the wound, or providing particular information associated with the condition of the wound (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019] {herein, select filtering, select feature for training, select a target object in each segmentation and perform a measurement, select determining the wound boundary, or select scanning/capturing images are considered as select actions}; similarly also see Spahn: e.g., --Only images that have been previously acquired and archived in the Scout database may be analyzed with this software. The visual function allows measurement and documentation of the wound size in the software by taking the longest length (head-to-toe) by width (90-degree angle to length) to calculate area (in centimeters squared) of the wound bed. This visual function emulates the criterion standard of current practice of measuring the external wound bed by the ruler method and allows the user to trace the external wound bed edges and measure both area (in centimeters squared) and perimeter (in centimeters) of the wound. The thermal function measures relative thermal intensity of a specified area. (The tracing and thermal image properties are not included in this study.) The user may overlay the visually traced external wound bed perimeter onto the thermal image to measure the relative thermal intensity variation data of the wound bed.--, in [0322]-[0323]).

Re Claim 4, PETERSON as modified by Spahn further disclose the operations further comprise analyzing the one or more images to determine at least one of a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound is further based on the determined at least one of the depth of the wound, or the presence of the edema in the region surrounding the wound (see Spahn: e.g., -- The visible characteristics include wound size, wound edge definition, tissue type, exudate type and amount, discoloration, and undermining/tunneling. Methods for identification and measurement of these characteristics can be subjective but more importantly they are often times a reflection of what has already happened, leaving clinicians with little or no room for early intervention. Another perspective is to consider it as a measure of the effect from a prior event (cause and effect). An example of this is the ability to identify and measure discoloration/erythema as it relates to suspected deep tissue injury (sDTI) of intact skin and/or the periwound tissue relating to an existing wound, especially in individuals with darkly pigmented skin…. These characteristics include temperature, texture, blanchable/non-blanchable erythema, moisture, odor, edema, and pain. All of these characteristics can serve as valuable pre-clinical indicators for the development of non-desirable outcomes before they manifest further (i.e. microperfusion, circulatory impairment, infection or ischemia).--, in [[0405]-[0406]).

Re Claim 5, PETERSON as modified by Spahn further disclose wherein the one or more images are one or more images captured under artificial ultra-violet light (see PETERSON: e. g., -- The sensor module 340 may measure, for example, a physical quantity or detect an operational status of the electronic device 301, and may convert the measured or detected information into an electric signal. The sensor module 340 may include, … an Ultra Violet (UV) sensor 340M..etc.--, in [0030]).

Re Claim 6, PETERSON as modified by Spahn further disclose the one or more images are one or more images captured under artificial infrared light (see PETERSON: e. g., Fig. 1, and,  -- infrared or other proximity sensing technologies--, in [0030]; also see Spahn: e.g., -- A combination thermal and visual image capturing device used to capture real time thermal and visual images of surface and subsurface biological tissue, said device comprising: a power source, said power source functionally connected to said device; a housing, a long wave infrared microbolometer, said microbolometer functionally connected to said power source a digital camera; a short wave infrared microbolometer,…etc., in abstract, and, -- Medical long-wave infrared (LIR) thermography has been known to be beneficial in the evaluation of thermal heat intensity and gradiency relating to abnormalities of the skin and subcutaneous tissue (SST)--, in [0005]).

Re Claim 7, PETERSON as modified by Spahn further disclose wherein the one or more images are one or more images captured using a selected physical optical filter configured to manipulate light reaching a camera (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]).

Re Claim 8, PETERSON as modified by Spahn further disclose wherein the one or more images include at least a first image and a second image, the first image being an image captured using a first physical optical filter configured to manipulate light reaching a camera and the second image being an image captured using a second physical optical filter configured to manipulate light reaching a camera, wherein the second physical optical filter differs from the first physical optical filter and the determination of the condition of the wound is further based on an analysis of the first image and the second image (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; also see Spahn: e.g., --Because it is difficult for the human eye to distinguish between 254 shades of gray, the Scout software allows users to apply a Color Filter to the GSV thermal image--, in [0442]-[0444]).

Re Claim 9, PETERSON as modified by Spahn further disclose wherein the one or more images include at least one image depicting at least part of the wound and a calibration element captured together with the wound, the calibration element including a form of a known size, a known shape, or a known color, and the determination of the condition of the wound being based on at least one of the known size, the known shape, or the known color (see Spahn: e.g., -- The human skin mimics the “Black Body” radiation concept. A perfect blackbody only exists in theory and is an object that absorbs and reemits all of its energy. Human skin is nearly a perfect blackbody as it has an emissivity of 0.98, regardless of actual skin color. These same properties allow temperature degrees to be assigned to the pixel digital value. This is accomplished by calibration utilizing a “Black Body” simulator and an algorithm to account for the above factors plus ambient temperatures. A multi-color palate can be developed by clustering pixel values. There are no industry standards how this should be done so many color presentations are being used by various manufacturers. The use of gray tone values is standardized, consistent and reproducible. Black is considered cold and white is considered hot by the industry.--, in [0048], [0423]-[0425], and [0441]).

Re Claim 10, PETERSON as modified by Spahn further disclose wherein the one or more images of the wound are one or more images of the wound captured using a mobile communications device, and wherein the operations further comprise:
causing the mobile communications device to provide an instruction to a user of the mobile communications device to capture an image of the wound without a physical optical filter configured to manipulate light reaching a camera (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019]);
causing the mobile communications device to provide an instruction to the user to place physically attach the physical optical filter configured to manipulate light reaching the camera (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]);
causing the mobile communications device to provide an instruction to the user to capture an image of the wound with the physical optical filter (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]); 
receiving the image of the wound captured without the physical optical filter configured to manipulate light reaching a camera and the image of the wound captured with the physical optical filter configured to manipulate light reaching a camera (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]); and 
analyzing the image of the wound captured without the physical optical filter configured to manipulate light reaching a camera and the image of the wound captured with the physical optical filter configured to manipulate light reaching a camera to determine the condition of the wound (see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]).

Re Claim 11, PETERSON as modified by Spahn further disclose wherein the operations further comprise: causing the mobile communications device to provide an instruction to the user to place a calibration element in proximity to the wound, the calibration element including a form of a known size, a known shape, and a known color (see Spahn: e.g., -- The human skin mimics the “Black Body” radiation concept. A perfect blackbody only exists in theory and is an object that absorbs and reemits all of its energy. Human skin is nearly a perfect blackbody as it has an emissivity of 0.98, regardless of actual skin color. These same properties allow temperature degrees to be assigned to the pixel digital value. This is accomplished by calibration utilizing a “Black Body” simulator and an algorithm to account for the above factors plus ambient temperatures. A multi-color palate can be developed by clustering pixel values. There are no industry standards how this should be done so many color presentations are being used by various manufacturers. The use of gray tone values is standardized, consistent and reproducible. Black is considered cold and white is considered hot by the industry.--, in [0048], [0423]-[0425], and [0441]); and 
using at least one of the known size, the known shape, or the known color in the analysis of the image of the wound captured without the physical optical filter and the image of the wound captured with the physical optical filter (see Spahn: e.g., -- The visible characteristics include wound size, wound edge definition, tissue type, exudate type and amount, discoloration, and undermining/tunneling. Methods for identification and measurement of these characteristics can be subjective but more importantly they are often times a reflection of what has already happened, leaving clinicians with little or no room for early intervention. Another perspective is to consider it as a measure of the effect from a prior event (cause and effect). An example of this is the ability to identify and measure discoloration/erythema as it relates to suspected deep tissue injury (sDTI) of intact skin and/or the periwound tissue relating to an existing wound, especially in individuals with darkly pigmented skin…. These characteristics include temperature, texture, blanchable/non-blanchable erythema, moisture, odor, edema, and pain. All of these characteristics can serve as valuable pre-clinical indicators for the development of non-desirable outcomes before they manifest further (i.e. microperfusion, circulatory impairment, infection or ischemia).--, in [[0405]-[0406]). See the similar obviousness and motivation statements addressed above for the discussions of claim 2.

Re Claim 12, PETERSON as modified by Spahn further disclose wherein the operations further comprise: analyzing the one or more images to determine that an urgency level associated with the wound is a first level of urgency (see Spphn: e.g., -- The rupture of the mast cells causes release of histamine that increases the vascular dilation and the size of the junctions between the endothelial cells. This is the beginning of the cellular phase. More serum and cells (mainly neutrophils) enter into the area of the mixture of injured and destroyed cells by the mechanism of marginalization, emigration (diapedesis) and the chemotaxic recruitment (chemotaxic gradiency). Stalling of the inflammatory stage can cause the area of necrosis (ring of ischemia) to remain in the inflammatory stage long past the anticipated time of 2-4 days. This continuation of the inflammatory stage leads to delayed resolution of the ischemic necrotic event.--, in [0013], and, -- The use of LWIT imaging along with visual digital imaging allows both physiologic and anatomic assessment of skin and subcutaneous tissue abnormalities and/or existing open wounds. The physiologic principles assessed by LWIT are based on the body heat produced by cellular metabolism and its distribution by blood to the rest of the body, and particularly to the overlying skin, for loss by radiation and convection. In cases where blood supply is impaired, the impaired areas will show temperature loss due to stunted cellular metabolism--, in [0013]-[0014], [0182], and [0465]); and 
in response to the determination that the urgency level associated with the wound is the first level of urgency, initiating a particular action(see PETERSON: e. g., -- The imaging device 100 may determine the hue at any point in the image, for example point (i, j) and compare it to the hue of skin  The imaging device 100 may generate multiple would segmentations by filtering out a color, or a plurality of similar colors. For example, the imaging device 100 may filter a color associated with skin surrounding a wound. The imaging device 100 may filter the color associated with skin using different thresholds of has the same  dimensions as the 2D color image. For example, the imaging device 100 may filter a color associated with the wound (e.g., a red color). [0042] In another example, the imaging device 100 may filter out skin with different thresholds of saturation. Saturation (or saturation difference) may refer to a difference in saturation between a given pixel and an approximate center of the image. The imaging device 100 may perform a segmentation algorithm.--, in [0041]-[0042]; --The imaging device 100 may select a target object in each segmentation and perform a measurement. The measurement may consist of one or more of a three-dimensional surface gradient analysis, a hue analysis, a saturation analysis, etc. The imaging device 100 may trace the three- dimensional surface gradient analysis and determine an edge of the wound. [0044] The imaging device 100 may determine a wound boundary. The imaging device 100 may determine the wound boundary by selecting the wound boundary from an object boundary on a pixel-by-pixel basis.--, in [0043]-[0044]; and, --The selected wound segmentation may indicate a boundary or border or perimeter of the wound region as well as an area of the wound region. The selected wound segmentation may be automatically selected by the imaging device 100 via analyzing the change of the segment’s perimeter and area. In another embodiment, one or more wound segmentations may be determined and a user may select one or more of the one or more wound segmentations.--, in [0052], and, --the feature set with the highest quality metrics may be selected for use in training. The training module 920 may use the feature set(s) to build one or more machine learning-based classification models 940A-940N that are configured to segment an image and classify a wound. [0061] The training data set 910 may be analyzed to determine any dependencies, associations, and/or correlations between features and the yes/no labels in the training data set 910. The identified correlations may have the form of a list of features that are associated with different yes/no labels.--, in [0059]-[0060],  and [0094]; also see: --the display 110 may comprise a user interface. For example, the display may comprise a touch-sensitive display such as a capacitive touch sensitive display, an electrical contact trace element, or any other means for receiving a user input by way of, for example, touch or pressure. A user may interact with the display 110. As can be seen in FIG. IB, the imaging device 100 may be held in proximity to the wound so as to capture the image. Likewise, the imaging device 100 may be held in proximity to the wound so as to capture depth data. The display 110 may include a target indicator at the center of the display. A user may use the target indicator to center the target wound in the camera frame for wound measurement. The target indicator may comprise for example, a “bulls-eye,” or any other indicator which may indicate that a target wound has been centered in an image capture field. The image capture field may comprise an area in front of the image capture device. While the term “image capture field” is used, it is to be understood that the image capture field also includes a depth measurement (e.g., both 2D and 3D imaging and data capture are contemplated). The display may present an option. The user may select the option to start a scanning process. The scanning process may comprise various steps. The scanning process may comprise capturing an image. The scanning process may comprise determining depth data by way of RGB scan, sonar, radar, lidar, time-of-flight, or any other suitable technique. The scanning process may comprise generating a three-dimensional reconstruction of the image and/or depth data.--, in [0019] {herein, select filtering, select feature for training, select a target object in each segmentation and perform a measurement, select determining the wound boundary, or select scanning/capturing images are considered as select actions}; also see Spahn: e.g., --Accordingly, when an area experiences increased or decreased blood supply it will show an increase or decrease of thermal energy which can then be measured by LWIT. The thermal energy being measured by LWIT is converted to a thermal image, from which temperature can be measured…Because the changes from the disease mechanisms cannot be seen with the naked eye, temperature measurement (or LWIT) becomes a very important parameter in the physiological assessment of the skin and underlying tissue.--, in [0465]-[0466]). 

Re Claim 13,  PETERSON as modified by Spahn further disclose the particular action is configured to cause an advancement of the patient in an order of treatment to receive treatment in advance of other patients with a lower level of urgency (see Spahn: e.g., -- he image set on the right confirms the positive response from an incision and drainage of the abscess and antibiotic therapy. Thermography as a tool for physiological assessment of the skin and underlying tissue is supported by a number of prior studies which suggest incorporating quantitative skin temperature measurement into routine wound assessment provides a timely and reliable method to quantify the heat associated with deep and surrounding skin infection and to monitor ongoing wound status, a useful predictor wound healing and assessment of the presence of critical colonisation or other factors which disturb the wound healing, as well as useful tool for screening for osteomyelitis in patients with diabetic feet.--, in [0512]).

Re Claim 14, PETERSON as modified by Spahn further disclose wherein the one or more images include at least a first image and a second image, the first image being an image captured at least one day before a capturing of the second image, wherein the determination that the urgency level associated with the wound is the first level of urgency is based on a comparison of the wound in the first image with the wound in the second image, and wherein the particular action is initiated within one hour of the capturing of the second image (see Spahn: e.g., --By monitoring the thermal images taken on day to day basis, and by measuring the length and the width for the area of interest each day, the status of the wound could be monitored to see whether there has been a progression or regression in the status. FIG. 13 shows the length and width measurement in centimeters obtained for an image with an area of interest on a heel.--, in [0221], [0275]-[0276], [0310], and [0470]).

Re Claim 15, PETERSON as modified by Spahn further disclose determining that a confidence level associated with the determined condition of the wound is a first confidence level (see PETERSON: e. g., Fig. 1, and, -- The data in the data table 600 may be generated by measuring more than one wound. For example, data may be generated by measuring wounds of various sizes and severities. In generating data, a ground truth may be determined. The ground truth may comprise information discerned from observation. The ground truth may be measured. A statistical significance may be determined. For example, the Wilcoxon Signed-Rank Test may be used to test for statistical significance at the 95% confidence level between repeated-measures of wounds using PrUMS and the ground truth. The length and width measurements of a wound may or may not show significant difference from the ground truth. The depth measurement of a wound may or may not show significant difference from the ground truth.--, in [0054], [0070]); and
in response to the determination that the confidence level associated with the determined condition of the wound is the first confidence level, avoiding initiating the selected action (see PETERSON: e. g., Fig. 1, and, -- The data in the data table 600 may be generated by measuring more than one wound. For example, data may be generated by measuring wounds of various sizes and severities. In generating data, a ground truth may be determined. The ground truth may comprise information discerned from observation. The ground truth may be measured. A statistical significance may be determined. For example, the Wilcoxon Signed-Rank Test may be used to test for statistical significance at the 95% confidence level between repeated-measures of wounds using PrUMS and the ground truth. The length and width measurements of a wound may or may not show significant difference from the ground truth. The depth measurement of a wound may or may not show significant difference from the ground truth.--, in [0054], and, --[0070] The feature(s) and the ML module 930 may be used to segment an image and determine a wound area in the testing data set. In one example, the determination of the wound area (e.g., surface area and boundary) includes a confidence level. The confidence level may be a value between zero and one, and it may represent a likelihood that a given area of the image is correctly classified as a wound (e.g., yes) or not a wound (e.g., no). Conversely, the ML module 430 may segment the image and determine the wound area by determining a likelihood that the given area of the image is correctly classified as skin (e.g., yes) or not skin (e.g., no). In one example, when there are two statuses (e.g., yes and no), the confidence level may correspond to a value p, which refers to a likelihood that a given area (e.g., a pixel or group of pixels) belongs to the first status (e.g., yes). In this case, the value 1 -p may refer to a likelihood that the given area belongs to the second status (e.g., no). In general, multiple confidence levels may be provided for each area of an image (or entire image) in the testing data set and for each feature when there are more than two statuses.--, In [0070]).
Re Claim 20, claim 20 is the corresponding method claim to claim 1 respectively.  Claim 20 thus are rejected for the similar reasons for claim 1. See above discussions with regard to claims 1-9 respectively. PETERSON as modified by Spahn further disclose method for analyzing wounds using standard user equipment (see PETERSON: e. g., Fig. 1, and, --methods and systems for imaging and analysis. Described herein is a measurement method using an imaging device, such as a 3D camera connected to a tablet, as part of a Pressure Ulcer Monitoring System (PrUMS). The PrUMS may be lightweight and easy to carry, such as between patient rooms. A PrU segmentation algorithm (and variants thereof), as further described herein, may be combined with automatic dimension measurement (e.g., for a wound). The segmentation algorithm may utilize color segmentation on a 2D image. The segmentation algorithm may utilize a 3D surface gradient segmentation in a 3D image so as to classify a wound. A depth map of the wound region may be extracted for surface gradient measurement. [0018] Turning now to FIGS. 1A-1C, an example imaging device 100 and examples of use are shown. The imaging device 100 may comprise a tablet (as shown), a computer (e.g., the computer 1401), a smartphone, a laptop, or any other computing device. As shown in FIG. 1A, the imaging device 100 may include an image capture device 104 such as a camera, a scanning device, an infrared device, or any other image capture device that can capture image data.--, in [0017]-[0018]).



Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667